UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7668



THURMAN RUDOLPH GOODMAN,

                                              Plaintiff - Appellant,

          versus


A. ELLSWORTH, Shift Sergeant/CEO; A. JONES,
Floor Deputy; A. HILLS, Medical CEO,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CA-04-579)


Submitted:   February 9, 2005          Decided:     February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thurman Rudolph Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Thurman Rudolph Goodman appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) action as frivolous

pursuant to 28 U.S.C. § 1915A(b)(1) (2000).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Goodman v. Ellsworth, No. CA-04-579 (E.D. Va. Oct. 6,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -